Broyles, C. J.,
dissenting. “A specific intent to kill is an essential ingredient of the offense of assault with intent to commit murder, and the indictment should allege such intent.” Wright v. *280State, 168 Ga. 690 (148 S. E. 731). It follows that where such an intent is alleged in the indictment (as it was in the instant ease), the burden is on the State to prove the specific intent to kill the person named in the indictment as having been assaulted. In this ease the evidence did not authorize a finding that the defendant, when he struck the policeman with an automobile, did so with the specific intent to kill him. On the contrary, the evidence demanded a finding that he had no such intention. The evidence authorized a verdict of assault and battery, but not the verdict returned. See Springer v. State, 37 Ga. App. 154 (supra).